 1    DAVID M. FELDMAN (pro hac vice)            MATTHEW D. McGILL (pro hac vice)
       dfeldman@gibsondunn.com                    mmcgill@gibsondunn.com
 2    MATTHEW K. KELSEY (pro hac vice)           GIBSON, DUNN & CRUTCHER LLP
       mkelsey@gibsondunn.com                    1050 Connecticut Avenue, N.W.
 3    GIBSON, DUNN & CRUTCHER LLP                Washington, DC 20036-5306
      200 Park Avenue                            Telephone: 202.955.8500
 4    New York, NY 10166-0193                    Facsimile: 202.467.0539
      Telephone: 212.351.4000
 5    Facsimile: 212.351.4035

 6    MICHAEL S. NEUMEISTER, SBN 274220
       mneumeister@gibsondunn.com
 7    MICHELLE CHOI, SBN 313557
       mchoi@gibsondunn.com
 8    GIBSON, DUNN & CRUTCHER LLP
      333 South Grand Avenue
 9    Los Angeles, CA 90071-3197
      Telephone: 213.229.7000
10    Facsimile: 213.229.7520

11   Attorneys for the Ad Hoc Committee of
     Holders of Trade Claims
12
                               UNITED STATES DISTRICT COURT
13
                            NORTHERN DISTRICT OF CALIFORNIA
14
                                        OAKLAND DIVISION
15
16    AD HOC COMMITTEE OF HOLDERS              Lead Case No. 20-cv-01493-HSG
      OF TRADE CLAIMS,
17                                             Bankruptcy Case No. 19-bk-30088-DM
                           Appellant,
18                                             JOINT STIPULATION AND ORDER
             v.                                EXTENDING PAGE LIMIT ON REPLY
19                                             IN SUPPORT OF TRADE
                                               COMMITTEE’S MOTION FOR LEAVE
20    PG&E CORPORATION, et al.,                TO APPEAL AND CROSS-MOTIONS
21
                           Appellees,
22
23    MIZUHO BANK, LTD.,                       Case No. 20-cv-01621-HSG
24                         Appellant,
25           v.
26
      PG&E CORPORATION, et al.,
27
                     Appellees.
28
 1
       OFFICIAL COMMITTEE OF          Case No. 20-cv-01652-HSG
 2     UNSECURED CREDITORS,

 3                      Appellant,

 4                 v.

 5
       PG&E CORPORATION, et al.,
 6
                        Appellees.
 7
 8
       AD HOC COMMITTEE OF SENIOR     Case No. 20-cv-01654-HSG
 9     UNSECURED NOTEHOLDERS OF
       PG&E CORPORATION,
10
                        Appellant,
11
                   v.
12
13     PG&E CORPORATION, et al.,

14                       Appellees.

15
16     CITIBANK N.A.,                 Case No. 20-cv-01658-HSG
17                      Appellant,
18                 v.
19
       PG&E CORPORATION, et al.
20
                         Appellees.
21
22
       BOKF, NA,                      Case No. 20-cv-01659-HSG
23
                        Appellant,
24
                   v.
25
26     PG&E CORPORATION, et al.
27                      Appellees.
28

                                      2
     44553.00001
 1                                         JOINT STIPULATION

 2          WHEREAS, on February 20, 2020, the Trade Committee filed in the Bankruptcy Court the

 3   Motion of Ad Hoc Committee of Holders of Trade Claims for Leave to Appeal Order Regarding

 4   Postpetition Interest [Bankr. D.I. 5845],1 the Memorandum in Support of Motion of Ad Hoc

 5   Committee of Holders of Trade Claims for Leave to Appeal Order Regarding Postpetition Interest

 6   [Bankr. D.I. 5846], and the Notice of Motion of Ad Hoc Committee of Holders of Trade Claims for

 7   Leave to Appeal Order Regarding Postpetition Interest [Bankr. D.I. 5847] (collectively, the

 8   “Motion for Leave”), seeking leave to appeal the Interlocutory Order Regarding Postpetition

 9   Interest [Bankr. D.I. 5669] entered by the Bankruptcy Court on February 6, 2020 (the “PPI Order”)

10   and the related Memorandum Decision Regarding Postpetition Interest entered by the Bankruptcy

11   Court on December 30, 2019 [Bankr. D.I. 5226] (the “PPI Memorandum” and together with the

12   PPI Order, the “PPI Memorandum and Order”);

13          WHEREAS, on March 4 and 5, 2020, additional parties (the “Cross-Movants”) filed cross-

14   motions relating to the appeal of the PPI Memorandum and Order [Bankr. D.I. 6060, 6101, 6120,

15   6124] (the “Cross-Motions” and, together with the Motion for Leave, the “Motions”);

16          WHEREAS, in accordance with the Court’s Order (1) Directing Parties to Meet and

17   Confer on Briefing Schedule for Motion for Leave to Appeal, and (2) Vacating Dates in the Initial

18   Case Management Scheduling Order [D.I. 5] (the “Order Regarding Briefing Schedule”), the

19   parties met and conferred regarding a briefing schedule for the Motions, and submitted a Joint

20   Stipulation and [Proposed] Order Regarding Briefing Schedule in Connection with Motion of Ad

21   Hoc Committee of Holders of Trade Claims for Leave to Appeal Order Regarding Postpetition

22   Interest on March 10, 2020 [D.I. 23];

23          WHEREAS, on March 10, 2020, the Court entered the Order on Briefing Schedule for

24   Motion for Leave to Appeal [D.I. 24] (the “Order Setting Briefing Schedule”), (i) setting a deadline

25   of March 13, 2020 for the filing of oppositions to the Motions and a deadline of March 27, 2020

26   for the Trade Committee and Cross-Movants to file replies in support of their respective Motions,

27
     1
28     “Bankr. D.I.” refers to filings on the docket for In re PG&E Corporation, et al., Ch. 11 Case No. 19-
     30088 (DM) (Bankr. N.D. Cal.)

                                                       2
 1   and (ii) instructing the parties to meet and confer regarding the filing of consolidated briefs;

 2                 WHEREAS, on March 13, 2020, the Ad Hoc Committee of Senior Unsecured Noteholders,

 3   BOKF, N.A., and the Ad Hoc Group of Subrogation Claim Holders filed a consolidated brief in

 4   opposition to the Motions [D.I. 31] (the “Creditors’ Opposition”) and the appellees PG&E

 5   Corporation and Pacific Gas and Electric Company (the “Appellees”) filed a separate opposition

 6   to the Motions [D.I. 32] (the “Appellee’s Opposition” and, together with the Creditors’ Opposition,

 7   the “Oppositions”), with Certain PG&E Shareholders joining in the Appellee’s Opposition;

 8                 WHEREAS, pursuant to Federal Rule of Bankruptcy Procedure 8013(f)(3)(C), any reply

 9   brief filed in the District Court that is produced using a computer must not exceed 2,600 words;

10   and

11                 WHEREAS, the Trade Committee will be submitting a reply brief in support of the Motion

12   for Leave (the “Trade Committee Reply”), and in light of the number and complexity of issues

13   raised in the Oppositions, the parties have agreed that additional pages are necessary to adequately

14   address the issues raised in the Oppositions;

15                 IT IS THEREFORE STIPULATED that:

16                 1.     The Trade Committee Reply in support of the Motion for Leave shall be limited to

17   15 pages.

18                 IT IS SO STIPULATED.

19
20                                             [Signatures to follow.]

21
22
23
24
25
26
27
28

                                                          3
     44553.00001
 1   Dated: March 24, 2020

 2     GIBSON, DUNN & CRUTCHER LLP                        WEIL, GOTSHAL & MANGES LLP
 3
 4     By: /s/ Michael S. Neumeister                      By: /s/ Theodore E. Tsekerides
           David M. Feldman                                   Stephen Karotkin
 5         Matthew K. Kelsey                                  Ray C. Schrock
           Matthew D. McGill                                  Jessica Liou
 6         Michael S. Neumeister                              Theodore E. Tsekerides
 7         Michelle Choi
                                                          Attorneys for PG&E Corporation and Pacific
 8     Attorneys for the Ad Hoc Committee of              Gas and Electric Company
       Holders of Trade Claims
 9
       KELLER BENVENUTTI KIM LLP                          MILBANK LLP
10
11
       By: /s/ Peter J. Benvenutti                By: /s/ Gregory A. Bray
12         Peter J. Benvenutti                        Dennis F. Dunne
           Jane Kim                                   Samuel A. Khalil
13                                                    Gregory A. Bray
       Attorneys for PG&E Corporation and Pacific     Thomas R. Kreller
14     Gas and Electric Company
15                                                Attorneys for the Official Committee of
                                                  Unsecured Creditors
16
       AKIN GUMP STRAUSS HAUER & FELD STROOCK & STROOCK & LAVAN LLP
17     LLP
18
       By: /s/ Abid Qureshi                               By: /s/ Kenneth Pasquale
19         Ashley Vinson Crawford                             Mark A. Speiser
           Michael S. Stamer                                  Kenneth Pasquale
20         Ira S. Dizengoff
           David H. Botter                                Attorneys for Mizuho Bank, Ltd., in its
21         Abid Qureshi                                   capacity as HoldCo Term Loan
                                                          Administrative Agent
22
       Attorneys for the Ad Hoc Committee of Senior
23     Unsecured Noteholders of Pacific Gas and
       Electric Company
24
25
26
27
28

                                                      4
     44553.00001
 1     ARENT FOX LLP                                        DAVID POLK & WARDWELL LLP
 2
       By: /s/ Aram Ordubegian                              By: /s/ Timothy Graulich
 3
           Aram Ordubegian                                      Timothy Graulich
 4         Andrew I. Silfen                                     David Schiff
           Beth M. Brownstein                                   Daniel E. Meyer
 5                                                              Andrew D. Yaphe
       Attorneys for BOKF, NA, in its capacity as
 6     Indenture Trustee for the Utility Senior Notes       Attorneys for Citibank N.A., as Administrative
                                                            Agent for the Utility Revolving Credit Facility
 7
 8     JONES DAY

 9
       By: /s/ James O. Johnston
10         Bruce S. Bennett
11         Joshua M. Mester
           James O. Johnston
12
       Attorneys for Certain PG&E Shareholders
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                        5
     44553.00001
 1                                           FILER’S ATTESTATION

 2                 Pursuant to Civil Local Rule 5-1(i)(3) regarding signatures, I, Michael Neumeister, hereby

 3   attest that concurrence in the filing of this document has been obtained from counsel for PG&E

 4   Corporation and Pacific Gas and Electric Company, counsel for Certain PG&E Shareholders,

 5   counsel for BOKF, NA, in its capacity as Indenture Trustee for the Utility Senior Notes, counsel

 6   for the Ad Hoc Committee of Senior Unsecured Noteholders of Pacific Gas and Electric Company,

 7   counsel for the Official Committee of Unsecured Creditors, counsel for Mizuho Bank, Ltd., in its

 8   capacity as Holdco Term Loan Administrative Agent, and counsel for Citibank, N.A., as

 9   Administrative Agent for the Utility Revolving Credit Facility.

10   Dated: March 24, 2020                                     GIBSON, DUNN & CRUTCHER LLP

11
12                                                             /s/ Michael S. Neumeister
                                                               Michael S. Neumeister
13
                                                               Attorneys for the Ad Hoc Committee of
14
                                                               Holders of Trade Claims
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                           6
     44553.00001
 1                                                 ORDER

 2                 By joint stipulation on March 24, 2020, the parties submitted the Joint Stipulation and

 3   Proposed Order Extending Page Limit on Reply in Support of Trade Committee’s Motion for

 4   Leave to Appeal and Cross-Motions (the “Joint Stipulation”).2

 5                 NOW THEREFORE, the District Court approves the Joint Stipulation and orders as

 6   follows:

 7                 1.     The Trade Committee Reply in support of the Motion for Leave shall be limited to 15

 8   pages.

 9                 IT IS SO ORDERED.

10
11                           3/25/2020
                   Dated: ___________________            _______________________________
                                                         The Honorable Haywood S. Gilliam, Jr.
12                                                       United States District Judge
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
     2
28          Capitalized terms not otherwise defined herein shall have the meanings afforded to them in the Joint
            Stipulation.

                                                            7
     44553.00001
